NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10126

                 Plaintiff-Appellee,            D.C. No.
                                                4:15-cr-01500-JZ-EJM-1
v.

ARTURO GARCIA-CALDERON, AKA                     MEMORANDUM*
Arturo Calderon Garcia,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    18-10128

                 Plaintiff-Appellee,            D.C. No.
                                                4:17-cr-00777-JGZ-EJM-1
v.

ARTURO GARCIA-CALDERON, AKA
Arturo Calderon Garcia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 18, 2018**
                              San Francisco, California

Before: M. SMITH and NGUYEN, Circuit Judges, and RESTANI,*** Judge.

      After a jury trial, Arturo Garcia-Calderon (“Garcia-Calderon”) was

convicted of the transportation of illegal aliens for profit, in violation of 8 U.S.C.

§ 1324(a)(1).1 He challenges the admission of material witnesses’ videotaped

depositions at his trial on the ground that it violates the Confrontation Clause of the

Sixth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo whether the Confrontation Clause was violated. United States v. Morales,

720 F.3d 1194, 1199 (9th Cir. 2013).

      Notwithstanding the Sixth Amendment guarantee that an accused has the

right to be confronted with the witnesses against him, 8 U.S.C. § 1324(d)

authorizes the use at trial of the videotaped deposition of a witness to a § 1324(a)

violation “who has been deported or otherwise expelled from the United States, . . .


      **
            This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
1
  Garcia-Calderon was also convicted by the court of failing to appear before a
court in violation of 18 U.S.C. § 3146(a)(1). Because Garcia-Calderon’s
submissions do not raise an argument challenging this conviction, he has waived
this issue. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005)
(“Generally, an issue is waived when the appellant does not specifically and
distinctly argue the issue in his or her opening brief.”).

                                           2
if the witness was available for cross examination and [such a] deposition

otherwise complies with the Federal Rules of Evidence.” Admission of the

deposition comports with the Confrontation Clause “where the declarant is

unavailable, and only where the defendant has had a prior opportunity to cross-

examine.” Crawford v. Washington, 541 U.S. 36, 59 (2004). A witness is

considered unavailable for purposes of the Confrontation Clause if the government

made a good-faith effort to produce the witness at trial. United States v. Santos-

Pinon, 146 F.3d 734, 736 (9th Cir. 1998). The lengths to which the government

must go to establish good faith is a question of reasonableness. Ohio v. Roberts,

448 U.S. 56, 74 (1980), abrogated on other grounds by Crawford, 541 U.S. 36.

      The district court properly found the witnesses to be unavailable because the

government made a good-faith effort to secure their presence at trial. The

government communicated with the witnesses’ counsel, and sent letters to the

witnesses through their counsel informing them of the trial date, requesting their

presence at trial, and offering to pay for their travel to the United States. We have

previously found similar efforts to be sufficient. See United States v. Soto-

Mendoza, 641 F. App’x 691, 694 (9th Cir. 2016) (finding that the government

made good faith efforts by communicating with the witnesses’ counsel, sending

both witnesses letters requesting their presence at trial and offering to pay their

transportation back to the United States).


                                             3
      Garcia-Calderon’s argument that the prosecution failed to produce evidence

to establish the witnesses’ unavailability is similarly unavailing. The prosecution

informed the court of its efforts to procure the witnesses, and the Supreme Court

has permitted the use of these statements in determining a witness’s unavailability.

See Roberts, 448 U.S. at 75–76 (relying in part on prosecutor’s statement to the

court regarding his efforts to procure the witness). Garcia-Calderon did not argue

on appeal that he did not have an opportunity to cross-examine the witnesses at the

depositions. Therefore, the district court did not err in admitting at trial the

videotaped witness depositions.

      AFFIRMED.




                                           4